       Case 2:19-cv-02656-JAR-GEB Document 36 Filed 02/21/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

 FERRELL COMPANIES, INC, as Plan                     )
 Sponsor and Plan Administrator of the               )       CASE NO. 2:19-CV-2656-JAR-ADM
 Ferrell Companies, Inc., Employee Stock             )
 Ownership Plan,                                     )
                                                     )
                Plaintiff,                           )
                                                     )
 v.                                                  )
                                                     )
 GREATBANC TRUST COMPANY, Trustee                    )
 of the Ferrell Companies, Inc. Employee             )
 Stock Ownership Trust                               )
                                                     )
                Defendant.                           )
                                                     )
 GREATBANC TRUST COMPANY,                            )
 Trustee of the Ferrell Companies, Inc.              )
 Employee Stock Ownership Trust,                     )
                                                     )
                 Counterclaim-Plaintiff,             )
                                                     )
 v.                                                  )
                                                     )
 FERRELL COMPANIES, INC., as Plan                    )
 Sponsor and Plan Administrator of the               )
 Ferrell Companies, Inc., Employee Stock             )
 Ownership Plan,                                     )
                                                     )
                  Counterclaim-Defendant.            )
                                                     )

                                STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

Plaintiff/Counterclaim-Defendant Ferrell Companies, Inc. (“FCI”) and Defendant/Counterclaim-

Plaintiff GreatBanc Trust Company (“GreatBanc”) hereby stipulate to the dismissal without

prejudice of all claims and counterclaims in the above-captioned action. Each party shall bear its

respective attorneys’ fees, costs, and expenses incurred in this litigation.


                                               Page 1 of 3
      Case 2:19-cv-02656-JAR-GEB Document 36 Filed 02/21/20 Page 2 of 3




Dated: February 21, 2020
                                               Respectfully submitted,

                                                s/James D. Griffin
 John A. Burlingame (DC # 455876)               James D. Griffin (KS # 12545)
 (admitted pro hac vice)                        Brent N. Coverdale (KS # 18798)
 SQUIRE PATTON BOGGS (US) LLP                   SCHARNHORST AST KENNARD GRIFFIN PC
 2550 M Street, NW                              1100 Walnut Street, Suite 1950
 Washington, DC 20037                           Kansas City, MO 64106
 Tel: (202) 457-6000                            Tel: (816) 268-9400
 Fax: (202) 457-6315                            Fax: (816) 268-9409
 Email: john.burlingame@squirepb.com            E-mail: jgriffin@sakg.com
                                                         bcoverdale@sakg.com
 Joseph C. Weinstein (OH #0023504)
 (admitted pro hac vice)
 SQUIRE PATTON BOGGS (US) LLP
 4900 Key Tower
 127 Public Square
 Cleveland, OH 44114
 Tel: (216) 479-8500
 Fax: (216) 479-8780
 Email: joe.weinstein@squirepb.com

 Attorneys for Plaintiff/Counterclaim-
 Defendant Ferrell Companies, Inc.


 /s/ Todd W. Ruskamp
Todd W. Ruskamp, D.Kan #70412
Jessica A. E. McKinney, D.Kan #78649
SHOOK, HARDY & BACON
2555 Grand Boulevard
Kansas City, Missouri 64108
Telephone: 816.474.6550
Facsimile: 816.421.5547
Email: truskamp@shb.com
        jamckinney@shb.com

Attorneys for Defendant/Counterclaim-
Plaintiff GreatBanc Trust Company




                                         Page 2 of 3
      Case 2:19-cv-02656-JAR-GEB Document 36 Filed 02/21/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 21st day of February 2020, a copy of the

foregoing STIPULATION OF DISMISSAL was filed electronically with the Clerk of the Court,

using the CM/ECF system, which sent notification of such filing to all persons registered to receive

such notice.

                                                    /s/ Todd W. Ruskamp
                                                   One of the Attorneys for GreatBanc Trust
                                                   Company




                                              Page 3 of 3
